Exhibit 10.9

 

SHARE PURCHASE AGREEMENT

 

I.                                        Parties

 

1.                                      Josef Scherer, c/o S & P Clever
Reinforcement Company AG, Seewernstrasse 127, CH-6423 Seewen, Switzerland

 

2.                                      Yvonne Scherer, c/o S & P Clever
Reinforcement Company AG, Seewernstrasse 127, CH-6423 Seewen, Switzerland

 

(each a “Seller”)
(together “Sellers”)

 

3.                                      Simpson Manufacturing Co., Inc., 5956
West Las Positas Boulevard, Pleasanton, California 94588

 

(“Buyer”)

 

(each a „Party”)

(together „Parties”)

 

II.                                    Introduction

 

1                                         Sellers together own all shares in S&P
Clever Reinforcement Company AG (“S&P Clever”) and S&P Reinforcement
International AG (“S&P International”), both companies incorporated under the
laws of Switzerland, with registered offices in Schwyz, Switzerland (both
companies together “S&P Companies”). Buyer intends to purchase and Sellers
intend to sell the aforesaid shares in accordance with the terms of this share
purchase agreement (hereinafter the “SPA”).

 

III.                                Object of Sale

 

2                                         Buyer shall purchase from Sellers the
following shares (together “Shares”):

 

2.1                               1’000 registered shares of S&P Clever with a
nominal value of CHF 1’000.— each, equal to 100 % of the share capital of S&P
Clever;

 

2.2                               100 registered shares of S&P International
with a nominal value of CHF 1’000 each, equal to 100 % of the share capital of
S&P International.

 

IV.                               Purchase Price

 

3                                         The purchase price for all Shares is
54,000,000 Swiss Francs (“Purchase Price”) and is payable in cash at Closing (as
defined in clause V.1) as follows:

 

3.1                               50,000,000 Swiss Francs to the bank account to
be designated by Sellers;

 

--------------------------------------------------------------------------------


 

3.2                               4,000,000 Swiss Francs to the escrow account
in accordance with an escrow agreement, subject to the terms and conditions as
substantially set forth in Annex 3.2.

 

4                                         The amount of the Purchase Price shall
be reduced as follows in the following events:

 

4.1                         If S&P Clever transfers the “real estate property
Brunnen” to Sellers before the Closing Date, the Purchase Price shall be reduced
by 275’000 Euros as per the actual currency rate, and the amount according to
clause IV/3.1 shall be reduced by the same amount.

 

4.2                         If S&P Clever transfers the solar panels on the
“Seewen property” to Sellers before the Closing Date (as defined in clause V.1),
the Purchase Price shall be reduced by 430,000 Swiss Francs, and the amount
according to clause IV/3.1 shall be reduced by the same amount.

 

4.3                         In case the soil and water sampling conducted by
Buyer between signing of the SPA and the Closing Date at S&P Clever and at the
subsidiaries in Germany, Poland and Portugal (see clause VIII hereinafter) will
evidence remediation expenses exceeding 3,000,000 Swiss Francs for the
examinated properties, Buyer shall have the right (but not the obligation) to
have such property (or properties) sold by S&P Clever, or the respective
subsidiary, to Sellers, and to lease back such property (or properties) from
Sellers immediately after the sale of such property. Sellers hereby accept such
sale and lease-back for the aforesaid case. The purchase price for such property
sale shall be the value of the contaminated land and the building on such land.
This value shall be based on the original costs of land and building plus yearly
local index rate adjustments (usually between 2-3%). The lease agreement with
Sellers (lease back of property sold to Sellers in accordance with this
paragraph) shall provide for an annual rent of 6.5% of the purchase price of the
respective property sale (calculated specified above), adjusted by a yearly
local index rate (usually between 2-3%), and a fixed lease term of eight years.
In case of a sale and lease back of property in accordance with this paragraph,
Sellers shall pay the purchase price for the property sale to Buyer or the
respective S&P company against transfer of the property. In case the Purchase
Price according to clause IV/3.1 has not been paid by the time of such property
transfer, the Purchase Price amount according to clause IV/3.1.1 is reduced by
(i.e. set-off against) the purchase price for such property transfer.

 

V.                                   Closing

 

1.                                       Place and Date

 

5                                           The closing of the SPA (hereinafter
the “Closing”) will take place on January 10, 2012, or any other date mutually
agreed by the Parties, but in any event no later than January 16, 2012 (“Closing
Date”). Closing will take place at the premises of Bratschi Wiederkehr & Buob,
Bahnhofstrasse 70, 8021 Zurich.

 

2.                                       Conditions Precedent

 

6                                           The obligations of both Parties to
perform the closing actions set forth in clause V/3 hereinafter is subject to
the execution of employment agreements with, among others, the following
provisions:

 

2

--------------------------------------------------------------------------------


 

6.1                         Employment agreement between S&P Clever and Mr Josef
Scherer, substantially reflecting the following terms: Employment as general
counsel and advisor, 160,000 Swiss Francs yearly gross salary for a
80%-employment (or, subject to mutual agreement, 120,000 Swiss Francs yearly
gross salary for a 60%-employment);

 

6.2                         Employment agreement between S&P Clever and Ms
Yvonne Scherer, substantially reflecting the following terms: Employment as
advisor, 56,000 Swiss Francs yearly gross salary for a 40%-employment (or,
subject to mutual agreement, 84,000 Swiss Francs yearly gross salary for a
60%-employment).

 

7                                           The obligations of Buyers to perform
the closing actions set forth in clause V/3  hereinafter are subject to the
execution of share purchase agreements between S&P Clever and at least three of
the current five minority shareholders in subsidiaries of S&P Clever; provided
that Buyer will contribute at least 100,000 Euros to accelerate the share
purchase from Mr Dirk Grunewald, CEO of the German subsidiary of S&P Clever.
Sellers undertake to support Buyer in the negotiations with the minority
shareholders.

 

3.                                       Closing Actions

 

8                                           At Closing, Sellers shall deliver to
Buyer, against payment of the Purchase Price as set forth in clause IV above,
the following documents:

 

8.1                         the share certificates representing all Shares, duly
endorsed to Buyer and free and clear of any lien or encumbrance;

 

8.2                         a copy of a resolution of the board of directors of
S&P Clever, resolving the approval of the transfer of the Shares in S&P Clever
to Buyer and the entering of the Buyer as the new holder of the Shares in S&P
Clever in the share register of S&P Clever as of the Closing Date;

 

8.3                         a copy of a resolution of the board of directors of
S&P International, resolving the approval of the transfer of the Shares in S&P
International to Buyer and the entering of the Buyer as the new holder of the
Shares in S&P International in the share register of S&P International as of the
Closing Date;

 

8.4                         the share register of S&P Clever, evidencing the
Buyer as the new holder of the Shares in S&P Clever;

 

8.5                         the share register of S&P International, evidencing
the Buyer as the new holder of the Shares in S&P International;

 

8.6                         resignation letters of such members of the board of
directors of each S&P Company and/or each subsidiary of S&P Clever Buyer does
not wish to remain in the aforesaid boards of directors (the names of such board
members to be communicated to Sellers until November 15, 2011); in the aforesaid
resignation letters the members of the board shall (i) resign from such board
and (ii) waive any rights and declare to have no claims towards the relevant
company;

 

8.7                         the share register or any equivalent document
available under applicable laws of subsidiaries of S&P Clever evidencing S&P
Clever as their sole shareholder.

 

3

--------------------------------------------------------------------------------


 

VI.                               Representations and Warranties

 

9                                           Sellers represents and warrants for
the S&P Companies as of the Closing Date as follows:

 

9.1                         Title to Shares: Sellers are the sole legal and
beneficial owners of the Shares, free and clear of any lien or encumbrance. All
Shares are validly issued and fully paid-up. The Shares in S&P Clever constitute
and represent 100% of all shares in S&P Clever that are outstanding, and the
Shares in S&P International constitute and represent 100% of all shares in S&P
International that are outstanding. There are no outstanding options, warrants,
calls, rights, commitments or agreements regarding the sale or issuance of any
shares in either of S&P Companies or any of their subsidiaries.

 

9.2                         Tax Exposures: The tax exposures set forth in
Annex 9.2 do not exist.

 

9.3                         Intellectual Property: Sellers have validly
transferred all those intellectual property rights used for the business of the
S&P Companies that have formerly been registered in the name of Sellers or
otherwise owned by Sellers (including, but not limited to, patents, patent
applications, trademarks, copyrights, formula S&P RESIN 220 used or to be used
by the German subsidiary of S&P Clever, and software).

 

9.4                         Employment Matters: There are no claims of employees
of any of the S&P Companies or any of their subsidiaries for due but outstanding
wages, commissions, holiday pay, or pension fund contributions.

 

9.5                         Environmental Issues: There are no contaminated
soils on the properties of the subsidiaries of S&P Companies in Austria,
Germany, Poland and Portugal.

 

10                                     Other than as expressly provided in
clauses 9.1 to 9.5 above, there are no representations or warranties of Sellers,
express or implied, pertaining to the subject matter of the SPA.

 

The Parties agree that art. 197 para. 1 and art. 200 para. 1 Swiss Code of
Obligations (“CO”) shall not apply.

 

VII.                          Remedies

 

1.                                    Misrepresentation or Breach of Warranties

 

11                                  Subject to the limitations set forth in
clause VII/3 and VII/4, Sellers are jointly and severally obliged to remedy any
loss, costs or damages of Buyer, or any of the S&P Companies or their
subsidiaries, as the case may be, resulting from any misrepresentation or breach
of warranties, it being understood that such damage shall be determined on a
Swiss Franc by Swiss Franc basis. The liability of Sellers for indirect damage
caused by such breach of obligation, warranty or misrepresentation shall be
limited to the extent attributable to Sellers’ fault.

 

2.                                    Notice of Misrepresentation or Breach of
Warranties

 

12                                  Buyer shall deliver to Sellers a notice in
writing reasonably describing the under-lying facts of a claim for Sellers’
misrepresentation or breach of warranty referring to the specific representation
or warranty allegedly breached and stating, to the extent reasonable, the amount
of reasonably anticipated damage relating to such

 

4

--------------------------------------------------------------------------------


 

claim as well as disclosing to Sellers such documents and information supporting
its claim as is reason-able (the “Notice of Breach”) within 90 days after Buyer
obtains actual knowledge of a misrepresentation or breach of warranty pursuant
to clause VI/9 or breach of obligation.

 

13                                     Failure to give Notice of Breach within
the time period set forth above shall not exclude Sellers’ liability hereunder;
provided, however, that Sellers shall not be liable for any damage to the extent
that the same is caused by Buyer’s failure to give due and timely notice set
forth in the previous paragraph.

 

14                                     The regime provided in this clause VII/2
shall be in lieu of, not in addition to, Buyer’s duty to immediately inspect and
notify the Sellers in accordance with article 201 CO.

 

3.                                    Time Limitations

 

15                                  Claims by Buyer against Sellers under this
clause VII shall be time-barred unless Buyer has delivered to Sellers a Notice
of Breach in accordance with clause VII/2 within the following time periods,
art. 210 para. 1 CO not being applicable:

 

15.1                         Ten years after the Closing Date with respect to
the representation and warranty in clause VI/9.1 (“Title to Shares”);

 

15.2                         Four years after the Closing Date with respect to
the representation and warranty in clause VI/9.2 (“Tax Exposure”);

 

15.3                         Three years after the Closing Date with respect to
the representation and warranty in clause VI/9.4 (“Employment Matters”);

 

15.4                         One year after the Closing Date with respect to the
representations and warranties in clause VI/9.3 (“Intellectual Property”) and
9.5 (“Environmental Issues”).

 

4.                                    Limitations on Liability

 

16                                  Sellers’ total liability under this SPA
shall be limited to the following amounts:

 

16.1                         With respect to the representation and warranty in
clause VI/9.1 (“Title to Shares”): The Purchase Price in accordance with clause
IV/3;

 

16.2                         With respect to the representation and warranty in
clause VI/9.2 (“Tax Exposure”); 2,000,000 Swiss Francs from the amount held in
the escrow account as set forth in clause IV/3.2;

 

16.3                         With respect to the representation and warranty in
clause VI/9.4 (“Employment Matters”); 1,000,000 Swiss Francs from the amount
held in the escrow account as set forth in clause IV/3.2;

 

16.4                         With respect to the representation and warranty in
clause VI/9.5 (“Environmental Issues”): 1,000,000 Swiss Francs from the amount
held in the escrow account as set forth in clause IV/3.2.

 

16.5                         With respect to the representation and warranty in
clause VI/9.3 (“Intellectual Property”): 1,000,000 Swiss Francs.

 

5

--------------------------------------------------------------------------------


 

5.                                    Exclusive Remedies

 

17                                  The remedies in this clause VII for breach
of representations and warranties shall be in lieu of, and not in addition to,
the remedies provided for by law. All other remedies, including, but not limited
to, the right to rescind this SPA following Closing, for mistake, breach of
warranty or any other ground, shall not apply and are hereby explicitly waived.

 

VIII.                      Specific Provisions for Real Estate Property

 

18                                  Between signing and Closing of the SPA,
Buyer is entitled to conduct or have conducted soil and water samplings at the
sites of S&P Clever and all its subsidiaries, except for the subsidiary in the
Netherlands. All costs of such samplings are to be borne by Buyer.

 

19                                  In case a contamination of one ore more of
the aforesaid sites is detected, firstly the representation and warranty in
accordance with clause VI/9.5 applies. Remediation expenses between 1,000,000
and 3,000,000 Swiss Francs are to be borne by Buyer. In case proven remediation
expenses for one site should exceed 3,000,000 Swiss Francs, Buyer is entitled to
a reduction of the purchase price in accordance with clause IV/4.3.

 

20                                  It is the intention of Buyer that the real
estate property of the S&P Clever subsidiary in the Netherlands will be sold to
the current CEO of this subsidiary, Mr Michael Van Beek, and subsequently leased
from Mr Van Beek. The purchase price for such sale should possibly be based on
the original costs of land and building plus a yearly local index rate (usually
2-3%). The lease agreement with Mr Van Beek should possibly provide for an
annual rent of 6.5% of the purchase price, adjusted by a yearly local index
rate, and a fixed lease term of eight years. Sellers undertake to support Buyer
in its negotiations with Mr Van Beek about a property sale agreement and a lease
agreement between signing and Closing of the SPA.

 

IX.                              Non-Compete Covenant of Sellers

 

21                                  For a period of 3 years following the
Closing Date, none of the Sellers shall, directly or in-directly, including,
without limitation, through any entity owned or controlled by a Seller, neither
as business owner nor as employee or independent advisor, conduct or support the
conduct of any activity that competes with the business of any of the S&P
Companies or any of their subsidiaries or conducts a business that is equal or
similar to the business as conducted by any of the S&P Companies or any of their
subsidiaries in any country worldwide, including, without limitation,
establishing or acquiring any business anywhere in the world that competes with
or conducts or is intended to conduct a business that is equal or similar to the
business as conducted by any of the S&P Companies or any of their subsidiaries.

 

X.                                  Tax Covenant of Buyer

 

22                                  Buyer shall hold Sellers fully harmless
against any tax liabilities and costs resulting from any act of Buyer or an
affiliated company of Buyer that leads to the classification of the present sale
for tax purposes as indirect partial liquidation on the part of Sellers.

 

6

--------------------------------------------------------------------------------


 

XI.                               Miscellaneous

 

1.                                       Binding Effect

 

1                                         This SPA shall become binding on the
Parties if and when it has been duly exe-cuted by both Parties.

 

2.                                       Entire Agreement; Amendments

 

2                                         This SPA (including the Annexes and
any other documents referred to herein or therein) constitutes the entire
agreement of the Parties regarding the transactions contemplated by this SPA and
supersedes all previous agreements or arrangements, negotiations, discussions,
correspondence, undertakings and communications, whether oral or in writing,
explicit or implied, with respect to the transactions contemplated by this SPA.

 

3                                         This SPA (including this clause
XI/2/3) may only be modified by an instrument in writing executed by both
Parties.

 

3.                                       No Waiver

 

4                                         The failure of a Party to enforce any
of the provisions of this SPA or any rights with respect to this SPA shall in no
way be considered as a waiver of such provisions or rights or in any way affect
the validity of this SPA. The waiver of any breach of this SPA by a Party shall
not operate or be construed as a waiver of any other prior or subsequent breach.

 

4.                                       Severability

 

5                                         If any provision of this SPA is held
to be invalid or unenforceable for any reason, such provision shall, if
possible, be adjusted rather than voided, in order to achieve a result which
corresponds to the fullest possible extent to the intention of the Parties. The
nullity or adjustment of any provision of this SPA shall not affect the validity
and enforceability of any other provision of this SPA.

 

5.                                       Notices

 

6                                           All notices, requests, demands or
other communications made under or in connection with this SPA shall be made in
English and be delivered in writing (including electronic transmission) to the
following addresses (or such other addresses as may from time to time have been
notified according to this clause XI/5):

 

7                                           If to Sellers:

 

8                                           SwissLegal (Zürich) AG

Attn.: Michel Pola

Zolliker-/Alfred Ulrich-Strasse 2

P.O. Box 575

8072 Zürich / Switzerland

 

9                                           If to Buyer:

 

Bratschi Wiederkehr & Buob

Attn.: Florian Jörg

Bahnhofstrasse 70

P.O. Box 1130

8021 Zürich / Switzerland

 

7

--------------------------------------------------------------------------------


 

10                                     Any notice made under or in connection
with this SPA shall be given prior to the expiry of a term or deadline set forth
in this SPA (if any) or the notice shall be deemed null and void. All notices,
communications or instructions made under or in connection with this SPA shall
only be effective when received by the Party to whom it is addressed.

 

6.                                       Assignments

 

11                                   Neither Seller shall assign this SPA (in
whole or in part) or any rights, claims, obligations or duties hereunder to any
person without the prior written consent of Buyer.

 

12                                   Buyer is entitled to assign this SPA (in
whole or in part) or any rights, claims, obligations or duties hereunder to any
of its affiliated companies and the Sellers hereby explicitly consent to any
such assignment. However, in case of such assignment, Simpson Manufacturing
Co., Inc., shall be jointly and severally liable together with Buyer for all
obligations of Buyer under this SPA.

 

7.                                       Effects on Third Parties

 

13                                   No person other than the Parties shall have
any rights or benefits under this SPA, and nothing in this SPA is intended to
confer on any person other than the Parties any rights, benefits or remedies.

 

8.                                       Communication

 

14                                   Any public announcement, press release or
similar publicity with respect to this SPA or the transactions contemplated
hereby will be issued, if at all, at such time and in such manner as the Parties
may mutually agree. Except with the prior consent of Buyer or as otherwise
permitted by this SPA, none of Sellers, S&P Companies, their subsidiaries or any
of their representatives shall disclose to any person any information relating
to this SPA or the transactions contemplated hereby.

 

15                                   The Parties will consult with each other
concerning the means by which the employees, customers, suppliers of the S&P
Companies or any of their subsidiaries and others having dealings with any S&P
Companies or any of their subsidiaries will be informed of the entering into
this SPA, and Buyer will have the right to be, or have a representative be,
present for any such communication.

 

16                                   Notwithstanding any other provision hereof
to the contrary:

 

16.1                                 without the prior consent of Buyer, Sellers
shall not, and shall not suffer or permit any person to, issue any public
notice, press release or other publicity concerning the existence or any of the
terms and conditions of this SPA or any of the transactions contemplated hereby;
and

 

16.2                                 Buyer may issue any public notice, press
release or other publicity concerning this SPA or any transaction contemplated
hereby that Buyer believes in good faith is required by the United States
Securities Exchange Act of 1934 and the rules and regulations thereunder, by any
other applicable law or by the rules of the New York Stock Exchange, Inc.

 

9.                                       Costs

 

17                                   Sellers and Buyer shall each bear one half
of the drafting costs of SwissLegal (Zurich) AG for this SPA and its Annexes

 

8

--------------------------------------------------------------------------------


 

10.                                Applicable Law and Arbitration

 

18                                   This SPA shall be subject to and governed
by Swiss substantive law (excluding its provisions on the conflict of laws and
the UN Convention on the International Sale of Goods).

 

19                                   Any dispute, controversy or claim arising
out of or in relation to this SPA, including the validity, invalidity, breach or
termination thereof, shall be exclusively resolved by arbitration in accordance
with the Swiss Rules of International Arbitration of the Swiss Chambers of
Commerce in force on the date when the notice of arbitration is submitted in
accordance with these rules. The number of arbitrators shall be three. The seat
of the arbitration shall be in Zurich, Switzerland. The arbitral proceedings
shall be conducted in English.

 

 

Sellers:

 

 

Seewen October 26, 2011

 

Seewen October 26, 2011

Place and Date

 

Place and Date

 

 

 

 

 

 

/s/ Josef Scherer

 

/s/ Yvonne Scherer

Josef Scherer

 

Yvonne Scherer

 

 

 

 

 

 

Buyer:

 

 

 

 

 

 

 

 

Pleasanton, Calif. October 26, 2011

 

 

Place and Date

 

 

 

 

 

 

 

 

/s/ Karen Colonias

 

 

Karen Colonias

 

 

(CFO)

 

(                                 )

 

 

Table of Annexes

 

Annex 3.2      Escrow Agreement

Annex 9.2      Tax Exposures

 

9

--------------------------------------------------------------------------------


 

Annex 3.2                                         Escrow Agreement

 

ESCROW AGREEMENT

 

between

 

1.         Josef Scherer, Schiller 16, 6440 Brunnen/SZ

 

(“JS”)

 

and

 

2.         Yvonne Scherer, Schiller 16, 6440 Brunnen/SZ

 

(“YS”)

 

and

 

3.         Simpson Manufacturing Co., Inc., 5956 West Las Positas Boulevard,
Pleasanton, California 94588

 

(“Buyer”)

 

and

 

4. [Name of Escrow Agent]

 

(“Escrow Agent”)

(Parties 1 and 2 jointly “Sellers” or a “Party”,

Party 3 and Party 4 a “Party” and

Parties 1-4 collectively “Parties”)

 

Regarding

 

an amount of 4,000,000 Swiss Francs deposited by Buyer

 

(“Escrow Amount”)

 

WHEREAS, Sellers and Buyer have entered into a share purchase agreement
regarding all shares of S&P Clever Reinforcement Company AG and S&P
Reinforcement International AG on [date] (“SPA”), and Sellers and Buyer are
delivering herewith to the Escrow Agent a true and complete copy of the SPA;

 

WHEREAS, clause VI/3.2 of the SPA provides for a part of the purchase price
equal to the Escrow Amount to be deposited with the Escrow Agent;

 

WHEREAS, the Escrow Agent has agreed to safeguard the Escrow Amount;

 

NOW, THEREFORE, the Parties agree as follows (this “Agreement”):

 

10

--------------------------------------------------------------------------------


 

1.                                     Definitions

 

Capitalised terms used in this Agreement and not otherwise defined herein have
the meanings respectively given to them in the SPA.

 

2.                                     The Escrow Agent

 

2.1                               Appointment of the Escrow Agent

 

Sellers and Buyer hereby appoint the Escrow Agent as escrow agent under the
terms and conditions of this Agreement.

 

Escrow Agent hereby declares that it assumes all rights and duties as escrow
agent according to the terms of this Agreement.

 

2.2                               Duties of the Escrow Agent

 

2.2.1                     Safe custody

 

Escrow Agent shall hold the Escrow Amount in safe custody in the separate and
bankruptcy remote Escrow Account and release it in accordance with clause 3.

 

2.2.2                     Investment policy

 

The Escrow Amount shall be placed by the Escrow Agent in Swiss Franks deposits
with a sign A (or higher rated) financial institution(s) or in other investments
to be indicated by Sellers and Buyer jointly.

 

Escrow Agent shall provide the Parties biannually with account statements
concerning the Escrow Account and shall, in addition, on request by any Party at
any time, promptly give such Party detailed information as to the balance and
investments of the Escrow Account.

 

2.3                              Remuneration of the Escrow Agent

 

The remuneration for all services rendered by the Escrow Agent as escrow agent
under this Agreement shall be [amount] Swiss Francs per calendar year, on a pro
rata basis, plus out of pocket expenses, to be borne equally by Sellers and
Buyer.

 

The fee according to the preceding paragraph does not cover any work by Escrow
Agent in connection with the drawing up and entering into this Agreement and the
opening of the Escrow Account, nor any extraordinary work in connection with
this Agreement during the term of this Agreement, nor any out-of-pocket expenses
for telephone, faxes, postage, photocopies, travelling etc. Escrow Agent shall
be paid for such extraordinary work at an hourly rate of [amount] Swiss Francs
plus VAT, if applicable, and shall be reimbursed for such out-of-pocket
expenses, in each case payable one-half by Sellers and one-half by Buyer. The
giving of instructions to the Escrow Agent in the ordinary and necessary course
of this Agreement as well as the Escrow Agent’s provision of biannual account
statements concerning the Escrow Account shall not be deemed extraordinary work.

 

2.4                               Replacement of the Escrow Agent

 

Escrow Agent shall be allowed to renounce its appointment upon 30 Business Days’
notice to the other Parties. If Sellers and Buyer do not jointly appoint a new
Escrow Agent within such notice period, Escrow Agent shall deposit the Escrow
Amount and all interest thereon then accrued or received with a fiduciary or
attorney appointed by the President

 

11

--------------------------------------------------------------------------------


 

of the Zurich District court or, if this is not possible, directly with the
Zurich District Court. The same applies if the Escrow Agent ceases to have legal
capacity or is for any other reason no longer in a position to fulfil the Escrow
Agent’s duties hereunder.

 

Sellers and Buyer shall also be allowed jointly to replace the Escrow Agent at
any time, provided that the replacement escrow agent has capacity to, and agrees
to, take over all the rights and obligations of the Escrow Agent under this
Agreement.

 

3.                                    Release of the Escrow Amount

 

Escrow Agent shall release the Escrow Amount plus interest received thereon not
in excess of 3% of the Escrow Amount to Sellers and shall release the remaining
interest, if any, to Buyer at the following dates (the “Release Dates”) and in
the following partial amounts, unless the Escrow Agent receives a copy of a
Notice of Breach in accordance with clause VII/2 of the SPA and as specified
below before the respective Release Date:

 

Part of Escrow Amount
(Swiss Francs)

 

Release Date

 

To be released unless receipt
of specified Notice of Breach:

1,000,000

 

[Closing Date + 2 months]

 

Relating to clause VI/9.5 (“Environmental Issues”)

1,000,000

 

[Closing Date + 3 years]

 

Relating to clause VI/9.4 (“Employment Matters”)

2,000,000

 

[Closing Date + 4 years]

 

Relating to clause VI/9.2 (“Tax Exposure”)

 

If the Escrow Agent receives a copy of a Notice of Breach specified above before
the respective Release Date, the Escrow Agent will not release any of the Escrow
Amount or any interest; provided that, if all Notices of Breach state maximum
amounts and if the sum of such maximum amounts (the “Total Claims”) is less than
the Escrow Amount plus 3% of the Escrow Amount, the Escrow Agent may release to
Sellers on the respective Release Date the difference between the Total Claims
and the sum of the Escrow Amount plus 3% of the Escrow Amount.

 

Notwithstanding the foregoing, the Escrow Agent shall at any time release funds
from the Escrow Account:

 

a)                                               According to joint instructions
by JS, YS and Buyer;

 

b)                                              According to a final award of a
competent arbitration court or state court as provided for in the SPA or this
Agreement and subject to the terms and conditions as may be set out in the
arbitration award or the judgment provided that such arbitration award or
judgment has been declared enforceable by a competent Swiss court or is
enforceable in Switzerland, in which case the award itself shall replace the
instruction(s) by the Party/Parties according to the preceding paragraph a).

 

Notwithstanding anything herein to the contrary, Escrow Agent shall have no
obligation to make any payment from the Escrow Account if to do so would result
in a debit balance in the Escrow Account or to make any payment or take any
other positive action of any kind pursuant to this Agreement, other than for the
purposes of giving notices and except as otherwise provided in this Agreement,
unless the Parties jointly agree to do so.

 

If the total interest earned exceeds 3% of the Escrow Amount, such surplus shall
be released by the Escrow Agent to the Buyer on the respective Release Date or,
if earlier, concurrently with any other release of any of the Escrow Amount. If
the total interest does not reach 3% of the Escrow Amount, and if the Total
Claims are less than the sum of the Escrow Amount and the interest earned, the
difference shall be paid by Buyer directly to the Sellers within 30 days after
the respective Release Date.

 

12

--------------------------------------------------------------------------------


 

4.                                    Release of liability

 

Sellers and Buyer hereby release the Escrow Agent from any and all liabilities
incurred in connection with the due performance of the Escrow Agent’s duties
under this Agreement, except for liabilities resulting from the Escrow Agent’s
gross negligence or wilful misconduct.

 

5.                                    Term and termination

 

This Agreement is entered into for an indefinite period of time.

 

It shall terminate automatically on the release, in accordance with this
Agreement, by the Escrow Agent of the entire amount remaining in the Escrow
Account.

 

The provisions of clauses 6.6 (Confidentiality), 6.7 (Governing Law) and 6.8
(Arbitration) shall survive the termination of this Agreement and continue in
effect for an indefinite period of time.

 

6.                                    General provisions

 

6.1                              Costs

 

Each Party shall bear its own costs and expenses (including the fees of such
Party’s counsel and advisors) incurred in the negotiation, preparation and
completion of this Agreement.

 

6.2                              Notice

 

Any notice, request, instruction or other document deemed to be necessary or
desirable by any Party to be given to any other Party, shall be in writing and
shall be forwarded by registered mail or courier, addressed as stated on the
cover page of this Agreement.

 

Any change of address needs to be communicated as set forth under this clause.

 

6.3                              No waiver

 

The failure of any of the Parties to enforce any of the provisions of this
Agreement or any rights with respect thereto shall in no way be considered as a
waiver of such provisions or rights or in any way to affect the validity of this
Agreement. The waiver of any breach of any provision of this Agreement by any
Party hereto shall not operate to be construed as a waiver of any prior or
subsequent breach of the same provision or any breach of any other provision of
this Agreement.

 

6.4                              Entire Agreement

 

This instrument embodies the entire agreement among the Parties with respect to
the Escrow Account. This Agreement may be amended only in writing through a
document signed by all of the Parties.

 

6.5                             No Assignment

 

Unless otherwise provided herein, a Party may not assign all or part of its
rights and obligations under this Agreement without the written consent of the
other Parties, except that Buyer may, without the consent of any other Party,
assign this Agreement or any rights hereunder or delegate any duties hereunder
to any affiliate of Buyer.

 

13

--------------------------------------------------------------------------------


 

6.6                              Confidentiality

 

Except with the prior consent of Buyer or as otherwise permitted by this
Agreement or required by statutory law or by any competent judicial or
regulatory authority, none of the Parties shall disclose to any person any
information relating to this Agreement or the transactions contemplated hereby.

 

The Parties also undertake to limit any disclosure of the terms of this
Agreement to those of their directors, officers, employees, agents or advisors
who are absolutely required to receive such information to carry out their
duties.

 

6.7                              Governing Law

 

This Agreement shall be subject to and governed by Swiss substantive laws.

 

6.8                              Arbitration

 

Any dispute, controversy or claim arising out of or in relation to this
Agreement, including the validity, invalidity, breach or termination thereof,
shall be exclusively resolved by arbitration in accordance with the Swiss
Rules of International Arbitration of the Swiss Chambers of Commerce in force on
the date when the notice of arbitration is submitted in accordance with these
rules. The number of arbitrators shall be three. The seat of the arbitration
shall be in Zurich, Switzerland. The arbitral proceedings shall be conducted in
English.

 

 

Seewen October 26, 2011  

 

/s/Josef Scherer

 

/s/Yvonne Scherer

Place, date

 

Josef Scherer

 

Yvonne Scherer

 

 

 

 

 

 

 

 

 

 

Simpson Manufacturing Co., Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pleasanton, Calif. October 26, 2011

 

/s/Karen Colonias

 

 

Place, date

 

Karen Colonias

 

[Name]

 

 

 

 

 

 

 

 

 

 

Escrow Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Place, date

 

[Name]

 

 

 

14

--------------------------------------------------------------------------------


 

Annex 9.2      Tax Exposures

 

S&P Tax Exposure  (total €1.76M)

 

Switzerland (any amount)

Germany  (total €793K)

Austria  (total €110K)

Netherlands (any amount)

Poland  (total €507K)

Portugal  (total €346K)

 

15

--------------------------------------------------------------------------------